Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed January 10, 2022, claims 20, 23, 29, 34 and 38-39 has been amended, and claims 20-39 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 (b) applicant’s arguments, see page 10 paragraph 3, filed January 10, 2022, with respect to claims 20-39 have been fully considered and are not persuasive.  The 35 U.S.C. 112(b) rejection of claims 20-39 have been maintained. It is unclear as to what is meant by “a gratuitous ARP request”. See paragraph 80 of US Pub. No:20140059192.
Regarding 35 U.S.C. 112 (f) applicant’s arguments, see page 10 paragraph 4, filed January 10, 2022, with respect to claim 38 have been fully considered and are not persuasive.  The 35 U.S.C. 112 (f) rejection of claim 38 have been maintained. The drawings clearly shows “processor 611, 621”, “memory 612, 622”, and Transceiver 613, 623”, however the claim limitations are “a determining function configured to determine a new protocol data unit session anchor”, “a first transmitting function configured to transmit”, “second transmitting function configured to transmit an indication”, and “first sending function. It is unclear the mapping relationship between the respective elements. It is suggested in a follow up response to show/state the mapping of the various function’s to the respective hardware/structural element’s.
Regarding 35 U.S.C. 103 applicant’s arguments, see page 13 - page 20, filed January 10, 2022, with respect to claims 20-39 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 20, 29, 38 and 39 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Bhaskaran et al (US Pub. No.:2020/0186490).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 20-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has been amended to recite, “wherein the N4 message comprises a request to send a gratuitous address resolution protocol packet indicating the media access control address and configured to trigger transmission of a gratuitous address resolution protocol packet”. It is unclear whether /how the N4 message comprises a request to send a gratuitous address resolution protocol packet …. configured to trigger transmission of a gratuitous address resolution protocol packet”. Is the method sending two messages? Also, per below (Repeated from Non-Final), it is unclear the purpose/definition/reason for “to send a gratuitous address resolution protocol packet”. 
It is unclear as to what is meant by “a gratuitous address resolution protocol packet”. See paragraph 80 of US Pub. No:20140059192.
(Repeated from Non-Final) Regarding the definition of the gratuitous ARP request, it is noted that neither its use nor its content is clear. Concerning the content, in this context it is essential to define which address of the UE is used in the request, as the UE can have a MAC as well as an IP address. Regarding the term "gratuitous ARP request" it is noted that the applicant uses this term in a meaning different to the commonly accepted one. This term is e.g. defined by RFC 5227. It is clear from the  sending of a further gratuitous ARP for such reactions not being foreseen by the ARP protocol. Hence, the definition that the network entity sends a gratuitous ARP request to the new anchor is technically wrong and hence unclear. This also renders the purpose of this message unclear. It is noted that claims 20, 29, 38 and 39 does not define the purpose of this message.
Regarding Claims 23 and 34: It is noted that the scope of the claims is not limited to 5G. Without such a limitation however, the "service continuity modes" defined have no defined scope and are hence not clear.

Claim 1 recites, “wherein the N4 message comprises a request to send a gratuitous address resolution protocol packet indicating the media access control address and configured to trigger transmission of a gratuitous address resolution protocol packet” in lines 14-17 (step A), and “sending, in response to the N4 message, from the new packet data unit session anchor a gratuitous address resolution protocol packet comprising the media control access address for the user equipment”, in lines 18-20 (step B). It is unclear whether the method is sending a “Third” a gratuitous address resolution protocol packet in step B, since in step A, it seems that “TWO” a gratuitous address resolution protocol packet were/are sent.

Claims 29, 38 and 39 are also rejected for the same reason as set forth above.

Claims 21-28 and 30-37 are also rejected, since they are dependent base independent claims 20 and 29, respectfully, as set forth above.

      For purposes of examination, the examiner interprets the limitation as best understood.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element, A system, comprising: a determining function configured to determine a new protocol data unit session anchor of a protocol data unit session with a user equipment; a first transmitting function configured to transmit, to the new protocol data unit session anchor, via an interface, N4, used for transmitting communications between the session management function and the new protocol data unit session anchor, a request to establish the new protocol data unit session anchor; a second transmitting function configured to transmit an indication to a radio access network, wherein the indication notifies the radio access network to switch paths to the new protocol data unit session anchor; a first sending function configured to send, via the N4 interface, an N4 message to the determined new packet data unit session anchor after the transmitting of the request and the -6-indication”, are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description / drawings fails to disclose the corresponding structure, material, or acts for the claimed function. 
The specification discloses minimal information about the structure corresponding to the claim terms. Accordingly, the failure to disclose a structure corresponding to the “a determining function configured to determine a new protocol data unit session anchor”, “a first transmitting function configured to transmit”, “second transmitting function configured to transmit an indication”, and “first sending function configured to send” renders the claim indefinite. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP259 (SAMSUNG: "23.502: Update of PDU session anchor relocation for SSC mode 2", S2-173259, 05-2017), in view of 3GPP022 (HUAWEI ET AL: "Solving paging storm issue on ARP broadcast in Ethernet POU Bhaskaran et al (US Pub. No.:2020/0186490).

As per claim 20, 3GPP259 disclose A method, comprising: 
determining at a session management function a new protocol data unit session anchor of a protocol data unit session with a user equipment (see page 3, 1f, for a PDU session with SSC mode 2, if the SMF determines that PDU session anchor (PSA) relocation needs to be performed, it performs PSA reselection as described in TS 23.501 [2], clause 6.3.3 User Plane Function Selection); 
transmitting from the session management function to the new protocol data unit session anchor, via an interface, N4, used for transmitting communications between the session management function and the new protocol data unit session anchor, a request to establish the new protocol data unit session anchor (see page 3, 3a, SMF sends an N4 Session Establishment Request to the UPF and provides Packet detection, enforcement and reporting rules to be installed on the UPF for this PDU Session. Also, the AN Tunnel Info is delivered to the UPF); 
transmitting an indication from the session management function to a radio access network, wherein the indication notifies the radio access network to switch paths to the new protocol data unit session anchor (see Fig.4.3.3.2-1, step 4, the SMF sends SM Request (N2 SM information (PDU Session ID, QoS Profile, Session-AMER), Nl SM Container (PDU Session Modification Command (PDU session ID, QoS rule, Session-AMER))) message to the AMF. See TS 23.501 [2] clause 5.7 for the QoS Profile and QoS rule. The N2 SM information carries information that the AMF shall provide to the (R)AN); 

3GPP259 however does not explicitly disclose sending, via the N4 interface, from the session management function an N4 message to the determined new packet data unit session anchor after the transmitting of the request and the indication, wherein the N4 message comprises a media access control address of the user equipment in the protocol data unit session; and 
sending from the new packet data unit session anchor a gratuitous address resolution protocol packet comprising the media control access address for the user equipment.

3GPP022 however disclose sending, via anN4 interface, from the session management function an N4 message to the determined new packet data unit session anchor after the transmitting of the request and the indication, wherein the N4 message comprises a media access control address of the user equipment in the protocol data unit session; and sending from the new packet data unit session anchor a gratuitous address resolution protocol packet comprising the media control access address for a user equipment (see paragraphs 2.1.2,2.1.3.1 to have the SM inform the anchor UPF of the MAC address of the UE for the purpose of ARP).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, via anN4 interface, from the session management function an N4 message to the determined new packet data unit session anchor after the transmitting of the request and the indication, wherein the N4 message comprises a media access control address of the user equipment in the protocol data unit session; and sending from the new packet data unit session anchor a gratuitous address resolution protocol packet comprising the media control access address for a user equipment, as taught by 3GPP022, in the system of 3GPP259, so that in order to avoid ARP being broadcasted by the UPF to every UE, an ARP proxying functionality has to be
implemented in the network where in the ARP is responded to by the network instead of being broadcast to every client, see 3GPP022, see section 2.

Although the combination of 3GPP259 and 3GPP022 disclose sending, via anN4 interface, from the session management function an N4 message to the determined new packet data unit session anchor after the transmitting of the request and the indication, wherein the N4 message comprises a media access control address of the user equipment in the protocol data unit session;

The combination of 3GPP259 and 3GPP022 however does not explicitly disclose the wherein the N4 message comprises a request to send a gratuitous address resolution protocol packet indicating the media access control address and configured to trigger transmission of a gratuitous address resolution protocol packet;

Bhaskaran however disclose wherein a N4 message comprises a request to send a gratuitous address resolution protocol packet indicating the media access control address and configured to trigger transmission of a gratuitous address resolution protocol packet; and Page 3 of 21sending, in response to the N4 message, from the new packet data unit session anchor a gratuitous address resolution protocol packet comprising the media control access address for the user equipment (see Fig.3,  para. 0039, 0048-0049, 0090-0091, 0097-0098, after the SMF entity sets up the N4 session, the SMF entity sends an N4 message to subscribe to the UPF entity for notifying the SMF entity whenever a new source MAC address is seen on the tunnel created at the UPF entity. Such subscriptions shall be done for the N4 sessions associated with Ethernet type PDU sessions, see also para. 0132, 0146-0148, a method for performing gratuitous address resolution protocol (GARP)/ICMPv6 Neighbour Advertisement to update the Ethernet switch ARP/IPv6 Neighbour cache. The method comprises: initiating, by an application layer, a device trigger message request to initiate GARP/ICMPv6 Neighbour Advertisement for a UE by a network element function (NEF) entity, wherein the device trigger request message comprises an external ID to denote a user equipment (UE); forwarding, by the NEF entity, the device trigger request message to an access management function (AMF) entity if the external ID belongs to a valid UE; forwarding, by the AMF entity, the device trigger request message to an end user device; sending, by the end user device, a device trigger response message to the AMF entity; forwarding, by the AMF entity, the device trigger response message to the NEF entity; and forwarding, by the NEF, the device trigger response message to the application layer).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the wherein a N4 message comprises a request to send a gratuitous address resolution protocol packet indicating the media access control address and configured to trigger transmission of a gratuitous address resolution protocol packet, as taught by Bhaskaran, in the system of 3GPP259 and 3GPP022, so as to provide a mechanism for a Session 

As per claim 21, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

3GPP022 further disclose at the session management function, retrieving the media access control address of the user equipment in the protocol data unit session from an old protocol data unit session anchor (see pages 3-4, section 2.1.2-2.1.3, respond to the ARP with the actual MAC address of the "client" that is allocated the "IP address" for which MAC is to be discovered in tl1e ARP. This implies that the ARP proxy functionality has access to the "ARP cache" - which has a mapping of tl1e IP address to MAC address. The entity that proxies the ARP or IPv6 Neighbour Solicitation (UPF or SMF) responds to ARP I IPv6 NS with the MAC address of the actual client that is assigned the IP address for which the MAC address mapping is sought in the ARP request). 

As per claim 22, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

3GPP259 further disclose wherein the protocol data unit session is at least one of an Ethernet, an unstructured, type protocol data unit session (see page 3, The SMF may update N4 session of the UPF(s) that are involved by the PDU session modification by sending N4 Session Modification Request (N4 Session ID) message to the UPF. In case of PDU session anchor relocation, tl1e SMF releases the IP address / Prefix that were allocated to the PDU session and releases the
corresponding User Plane resources). 

As per claim 23, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

3GPP259 further disclose the wherein the determining of the new protocol data unit session anchor is part of a session and service continuity mode 2 (see section 1, the basic idea is to reuse the PDU session modification procedure in order to change PDU session anchor (PSA) for the PDU session with SSC mode 2, also 1f, For a PDU session with SSC mode 2, if the SMF deten11ines that PDU session anchor (PSA) relocation needs to be performed, it performs PSA reselection as described in TS 23.501 [2], clause 6.3.3 User Plane Function Selection).
 
As per claim 24, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

3GPP259 further disclose the method  further comprising: generating at the session management function the gratuitous address resolution protocol packet, wherein the N4 message sent to the determined new protocol data unit anchor session includes the gratuitous address resolution protocol packet (see Figure 4.3.3.2-1, page 3, 3. the SMF initiates an N4 Session Establishment procedure with the new UPF selected in step 1f. 3a. 1l1e SMF sends an N4 Session Establishment Request to the UPF and provides Packet detection, enforcement and reporting rules to be installed on the UPF for this PDU Session. Also, the AN Tunnel Info is delivered to the UPF.3b. 1l1e UPF acknowledges by sending an N4 Session Establishment Response. If CN Tunnel Info is allocated by the UPF, the CN Tunnel Info is provided to SMF in this step). 

As per claim 25, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

3GPP259 further disclose wherein the new protocol data unit session anchor is a user plane function (see Figure 4.3.3.2-1,  page 3,1f. For a POU session with SSC mode 2, if the SMF deten11ines that POU 

As per claim 26, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

3GPP259 further disclose the method further comprising: at the session management function, transmitting a release request or an anchor change request to an old protocol data unit session anchor before or after the sending of the N4 message (see Figure 4.3.3.2-1, page 3, the SMF may update N4 session of the UPF(s) that are involved by the PDU session modification by sending N4 Session Modification Request (N4 Session ID) message to the UPF. In case of PDU session anchor relocation, the SMF releases the IP address / Prefix that were allocated to the PDU session and releases the corresponding User Plane resources). 

As per claim 27, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 26.

3GPP259  further disclose at the session management function, receiving a release response in response to the release request or an anchor change response in response to the anchor change request (see Fig. 4.3.3.2-1, the SMF update N4 session of the UPF(s) that are involved by the POU session modification by sending N4 Session Modification Request (N4 Session ID) message to the UPF. In case of POU session anchor relocation, the SMF releases the IP address / Prefix that were allocated to the POU session and releases the corresponding User Plane resources); and 3GPP022 further disclose at the session management function, receiving a release response in response to the release request or an anchor change response in response to the anchor change request, wherein the response comprises the media access control address of the user equipment in the protocol data unit session (see pages 9-10, section 6.2.2, Session Management functionality includes  Session establishment, modify and release 

As per claim 29, claim 29 is rejected the same way as claim 20.
As per claim 30 claim 30 is rejected the same way as claim 21.

As per claim 32, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 29.

3GPP022 further disclose wherein the sending of the gratuitous address resolution protocol packet is a broadcast or a unicast (see section 2, each switch in the network broadcast that ARP to the clients connected to that switch. For e.g if UE acts as a bridge it locally broadcasts the ARP among all the clients connected to it as well as forwarding the ARP towards the RAN and to CN so that UPF further broadcasts to other clients that are part of the Ethernet network and section 2.1.3.2, UPF actually broadcasting the ARP). 

As per claim 33, claim 33 is rejected the same way as claim 22.

As per claim 35, claim 35 is rejected the same way as claim 25.

As per claim 37, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 29.

3GPP022 further disclose wherein the gratuitous address resolution protocol packet sent by the new protocol data unit session anchor updates data network switches to forward packets to the new protocol data unit session anchor (see pages 9-10, section 6.2.2, Session Management functionality includes  

As per claim 38, claim 38 is rejected the same way as claim 20.

As per claim 39, claim 39 is rejected the same way as claim 20. 3GPP259  further disclose An apparatus (see Figure 4.3.3.2-1, UPF), comprising: at least one processor (see Figure 4.3.3.2-1, UPF with a CPU / a processor); at least one memory comprising computer program code (see Figure 4.3.3.2-1, UPF with memory for storing codes)

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP259 (SAMSUNG: "23.502: Update of PDU session anchor relocation for SSC mode 2", S2-173259, 05-2017), in view of 3GPP022 (HUAWEI ET AL: "Solving paging storm issue on ARP broadcast in Ethernet POU sessions (TS 23.501)", 3GPP DRAFT; S2-178022, 10-2017), in view of Bhaskaran et al (US Pub. No.:2020/0186490), and further in view of Keesara (US Pub.  No.:2016/0373357).

As per claim 28, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 20.

The combination of 3GPP259, 3GPP022 and Bhaskaran however does not explicitly disclose wherein a media access control address of a user equipment in a protocol data unit session is included in a switching forwarding table.

Keesara however disclose wherein a media access control address of a user equipment in a protocol data unit session is included in a switching forwarding table (see Fig.14,  para. 0050, 0063-0064, the message contains a Host IP, Host MAC Address, Router MAC Address, Destination L2VSN, and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of herein a media access control address of a user equipment in a protocol data unit session is included in a switching forwarding table, as taught by Keesara, in the system of 3GPP259, 3GPP022 and Bhaskaran, so as to use the  proposes mechanisms that achieve a single tier routing architecture as a way of solving this problem and a Layer 3 (L3) controller uses standard SPB encapsulation as fabric headers to provide centralized control for a distributed data path, see Keesara paragraphs 7-10.

As per claim 36, claim 36 is rejected the same way as claim 28.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP259 (SAMSUNG: "23.502: Update of PDU session anchor relocation for SSC mode 2", S2-173259, 05-2017), in view of 3GPP022 (HUAWEI ET AL: "Solving paging storm issue on ARP broadcast in Ethernet POU sessions (TS 23.501)", 3GPP DRAFT; S2-178022, 10-2017), in view of Bhaskaran et al (US Pub. No.:2020/0186490), and further in view of Ryu (US Pub.  No.:2021/0211960).

As per claim 31, the combination of 3GPP259, 3GPP022 and Bhaskaran disclose the method according to claim 29.

The combination of 3GPP259, 3GPP022 and Bhaskaran however does not explicitly disclose causing a transmission of an end marker from an old protocol data unit session anchor to the data network, 

Ryu however disclose a method causing a transmission of an end marker from an old protocol data unit session anchor to the data network, wherein the end marker indicates that no further data will be sent from the old protocol data unit session anchor (see para. 0205-0208, when the S-GW is relocated, the P-GW send one or more " end marker" packets on the old path immediately after switching the path in order to assist the reordering function in the target eNB. The source S-GW forwards the " end marker" packets to the source eNB, the end marker indicates that no further data will be sent from the old protocol data unit session anchor). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of herein a media access control address of a user equipment in a protocol data unit session is included in a switching forwarding table, as taught by Ryu, in the system of 3GPP259, 3GPP022 and Bhaskaran, so as to send one or more " end marker" packets on the old path immediately after switching the path in order to assist the reordering function in the target eNB, see Ryu paragraph 0208.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen (US Pub. No.:2019/0110214) – see para. 0033, 044, “FIG. 6 illustrates an embodiment from the standpoint of the standby wireless controller 118. The method includes receiving, at a stand-by wireless controller and from an active wireless controller, a MAC address of a L2 switch (602), transmitting, after the L2 switch establishes a fast re-switch tunnel between the L2 switch and the stand-by wireless controller, after controller fail-over and after the stand-by controller becomes the active controller (or one or more of these events), a message to the L2 switch to activate the fast re-switch tunnel (604) and receiving data initially intended for the active wireless controller at the stand-by wireless controller via the fast re-switch tunnel (606). 
Jerrestam (WO 00/48363) – see page 10, “ the present invention accomplishes this by using the information already present in gratuitous ARP messages, which are generated whenever a mobile terminal changes its point-of-attachment to the subnetwork or LAN segment from one network host, herein referred to as HoLD, to another network host, herein referred to as HNEW· Since the gratuitous ARP message contains the IP address associated with the mobile terminal, as well as the hardware address (e.g., Ethernet source address) associated with the sending node, which in the present case is Ew, H0LD is inherently informed that it is no longer required to provide mobility support for the mobile terminal. Thus, How can remove all registration records contained therein associated with the mobile terminal. Consequently, HaLo immediately frees up its often limited resources by removing these registration records, so that the resources are now available to support, for example, the mobility requirements of another mobile terminal.”
Bhaskaran .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469